Citation Nr: 0513887	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for kidney stones, 
including due to exposure to Agent Orange.  

2.  Entitlement to service connection for pancreatitis, 
including due to exposure to Agent Orange.  

3.  Entitlement to service connection for type II diabetes 
mellitus, including due to exposure to Agent Orange.  

4.  Entitlement to service connection for coronary artery 
disease, including due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1970.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

This case was previously before the Board in May 2004 and was 
remanded to the Agency of Original Jurisdiction for 
additional development.  The required development actions 
have been completed, and the claims have returned to the 
Board for adjudication.  Stegall v. West, 11 Vet. App. 268 
(1998).

Additionally, the Board notes that the appellant through his 
representative in February 2005 submitted further evidence to 
support his claims of entitlement to service connection for 
pancreatitis, type II diabetes mellitus, and coronary artery 
disease, including due to Agent Orange exposure.  The 
appellant did not submit a waiver of consideration by the 
Agency of Original Jurisdiction.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339, 1341- 42 
(Fed. Cir. 2003) (the Board is not permitted, consistent with 
section 7104(a) to consider additional evidence without 
having to remand the case to the AOJ for initial 
consideration or without having to obtain the appellant's 
waiver). 

Accordingly, the Board's appellate review will focus on 
entitlement to service connection for kidney stones, 
including due to Agent Orange exposure.  

The issues of entitlement to service connection for 
pancreatitis, including due to Agent Orange exposure; service 
connection for type II diabetes mellitus, including due to 
Agent Orange exposure; and service connection for coronary 
artery disease, including due to Agent Orange exposure will 
be discussed in the REMAND portion following the decision and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's active duty includes service in Vietnam 
during the Vietnam era.

2.  Competent medical evidence fails to demonstrate a current 
disability manifested by kidney stones.


CONCLUSION OF LAW

Kidney stones were not incurred in or aggravated by active 
service, including due to exposure to Agent Orange in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Notice

VCAA notice letters dated in October 2001 and May 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In the present case, the appellant's 
claims were initially denied after provision of VCAA notice.  
Because the VCAA notice in this case was provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  VAOPGCPREC 01-2004.  As discussed above, the 
Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained.  The veteran has 
also been provided VA examinations and private and VA medical 
records have been obtained.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  There is no indication that there exists any 
additional obtainable evidence, which has a bearing on the 
veteran's claim for kidney stones that has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Medical evidence received in February 2005 has no 
bearing on the claim for service connection for kidney 
stones, including due to exposure to Agent Orange.  In light 
of the above, there is no prejudice to the appellant in 
proceeding to consider the matter before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e) (2004).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, the Court has held 
that, to establish service connection in this manner, the 
veteran is still required to present medical evidence of a 
nexus between the in-service injury or disease, or continuous 
post-service symptomatology, and the current disability.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Factual background

The service medical records do not show complaints or 
treatment for a kidney disorder or kidney stones.  

A January 2000 CT scan of the abdomen showed a tiny calcific 
density in the left mid kidney anteriorly, either a focus of 
renal artery calcification or a small left renal calculus.  

In a letter dated in July 2001, a private physician indicates 
that the veteran has had multiple admissions for cardiac 
problems, as well as for an episode of pancreatitis and 
kidney stones.  Private treatment records show he was 
evaluated for kidney stones in February and May 2000.  

The report of a November 2001 VA examination noted as medical 
history that the veteran presented with kidney stones 
approximately 2 years earlier.  He has had no recurrence, and 
he was asymptomatic.  The final diagnosis and conclusion was 
mild kidney stone in the past.  The examiner noted this was a 
single attack and has not recurred to the present time and 
would appear to be inactive at present.  The examiner noted 
that the kidney stones were unrelated to the diabetes 
mellitus.  

In pertinent part, a November 2001 progress note lists past 
medical history of kidney stones.

In summary, in testimony at an October 2003 videoconference 
hearing before the undersigned Veterans Law Judge, the 
veteran indicated he had been stationed in Saigon, Republic 
of Vietnam for 1 year.  His military occupational specialty 
was communications specialist.  He testified that a physician 
has related kidney stones to service.  (Transcript p. 6).  

II.  Analysis

The veteran's service medical records are negative for any 
complaints or findings of kidney stones.  Private treatment 
records dated in 2000 initially demonstrate kidney stones and 
nephrolithiasis.  However, in the absence of demonstration of 
continuity of treatment, this is too remote from service to 
be reasonably related to service.  Further, the November 2001 
VA examination indicated mild kidney stones by history only, 
and noted that they "would appear to be inactive at 
present."  Service connection may not be established in the 
absence of demonstration of current disability.

It is further noted that, in the present case, the veteran 
had service in the Republic of Vietnam between February 1966 
and January 1970.  As such, the veteran is presumed to have 
been exposed to an herbicide agent.  38 C.F.R. § 
3.307(a)(6)(iii).  Moreover, there is no affirmative evidence 
to establish otherwise.  Thus, the presumption is not 
rebutted here.  Id.  Based on the foregoing, it is 
established that exposure to an herbicide agent occurred 
during the veteran's active service.  This entitles the 
veteran to a presumptive grant of service connection for any 
disability listed under 38 C.F.R. § 3.309(e).  

The veteran argues, in effect, that he has kidney stones due 
to his exposure to Agent Orange.  However, such a conclusion 
cannot be made in this case.  Kidney stones are not among the 
listed disabilities under that provision.  Thus, the 
presumption afforded under § 3.309(e) cannot provide the 
basis for a grant of service connection.  Further, as noted 
above, there is no clinical evidence that the veteran has a 
current disability of kidney stones related to his military 
service.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for kidney stones on a direct and 
presumptive basis.  Therefore, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for kidney stones, including due to 
exposure to Agent Orange, is denied.


REMAND

In February 2005, the appellant through his representative 
submitted additional evidence in support of his claims for 
service connection for pancreatitis, type II diabetes 
mellitus, and coronary artery disease.  

In pertinent part, a January 2005 letter from Dr. M.A.S., 
Chairman, Department of Medicine, at Advocate Christ Medical 
Center states that in his experience, diabetes or increasing 
insulin resistance, usually precedes the overt manifestation 
of clinical diabetes by years to decades.  The physician 
reported that the veteran's diabetes had progressed from non-
insulin requiring to insulin requiring and that he also had 
end organ damage including retinopathy and neuropathy.  The 
physician added that diabetes mellitus was one of the 
important risk factors for coronary artery disease.  Indeed, 
the veteran had other risk factors including cigarette 
smoking but in his opinion the veteran's diabetes was an 
important risk factor for developing coronary artery disease.  

As the appellant did not waive review of this evidence by the 
Agency of Original Jurisdiction, the Board is of the opinion 
that further evidentiary development is warranted prior to 
the adjudication of the claims on appeal to avoid prejudicing 
the appellant.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1341- 42 (Fed. Cir. 2003); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following actions:

Review the medical evidence received 
since the issuance of the December 2004 
Supplemental Statement of the Case.  
Readjudicate the appellant's claims of 
entitlement to service connection for 
pancreatitis, including due to Agent 
Orange exposure; type II diabetes 
mellitus, including due to Agent Orange 
exposure; and coronary artery disease, 
including due to Agent Orange exposure.  
If any determination remains adverse to 
the appellant, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


